Citation Nr: 1743204	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1992.  He died in May 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Pension 
Management Center (PMC) in St. Paul, Minnesota.

The appellant and her witness testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript is of record.

In June 2015, the Board remanded the appellant's claim for additional development.  


FINDINGS OF FACT

1.  The Veteran died in May 2000.  The immediate cause of death was cerebral hypoxia due to ligature suspension. 

2.  The competent evidence shows that the Veteran's death was caused by an illness or disease incurred in active duty service.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2009.  The claim was denied in an August 2009 rating decision from which this appeal arose.   

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Moreover, in each case where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2016).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2016).   To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2016).

The Veteran died in May 2000.  The immediate cause of death was cerebral hypoxia due to ligature suspension. 

A review of the Veteran's service treatment reports reflects that the Veteran endorsed depression or excessive worry on report of medical history forms dated in 1987 and 1992.  

The Veteran's service personnel records document that his military occupation specialty was military police; he received the Southwest Asia Service Medal with Three Bronze Stars and the Kuwait Liberation Medal.  

VA outpatient treatment reports reflect that the Veteran was diagnosed with posttraumatic stress disorder (PTSD) in June 1999.  He was noted to have had an argument with his spouse in May 1999 and then got drunk and planned to attempt suicide with a loaded gun after driving drunk.  

In correspondence dated in July 2009, the Kern County Mental Health Department responded to a request for records and indicated that the Veteran had been inactive for at least seven years and his records had been destroyed pursuant to a health and safety code.  

Associated with the claims file is an August 2009 statement from M. Bean, M.S., L.M.F.T.  Mr. Bean indicated that he worked as a mental health clinician with Kern County Department of Mental Health and worked with the Veteran from mid-1999 to 2000.  He noted that the records from Kern County were not available to him but he noted that the Veteran made a serious suicide attempt prior to working with Mr. Bean.  He noted that the Veteran had thoughts of suicide often during treatment as well as vivid and intrusive memories of the horrors of war and as likely as not suffered from depression and PTSD.  He noted that the Veteran eventually dropped out of treatment and neither he nor the Veteran's spouse could convince the Veteran to continue treatment.  

Associated with the claims file is an August 2009 statement from V. Valenzuela, M.F.T., of Kern Counseling Center.  Mr. Valenzuela indicated that he has counseled veterans with PTSD for over thirty-five years.  He indicated that the he performed a post-mortem evaluation of the Veteran regarding a diagnosis of PTSD.  Mr. Valenzuela interviewed the Veteran's spouse and family and reviewed the Veteran's service records and opined that it is as likely as not the Veteran met the diagnostic criteria for PTSD.  Mr. Valenzuela indicated that while the Veteran prepared for the first Iraq War in 1991, he served with the Military Police.  The Veteran's duties included securing areas after battles and guard prisoners of war captured during the offensive.  Mr. Valenzuela reported that while the Veteran accomplished those duties he observed the "Highway of Death" and other carnage of war.  He stated that these events were documented in letters he sent to his family.  He noted that the Veteran's symptoms included poor sleep patterns, nightmares, social isolation, impulse control problems, and other symptoms that would meet the diagnosis of PTSD.  

An opinion was obtained from a VA clinician in August 2015.  The clinician, a medical doctor, reviewed the claims file including the relevant lay and medical evidence.  He noted that the Veteran committed suicide by hanging after getting drunk in May 2000.  Following a review of the relevant evidence, he opined that it is at least as likely as not that the Veteran had PTSD related to combat service and that his suicide was related to the PTSD diagnosis.  The examiner noted that the Veteran had confirmed combat service and PTSD with active symptoms per the VA treatment reports including a history of prior suicidal behavior.    

A second opinion was obtained from a VA clinician in March 2016.  The clinician, a psychologist, indicated that a review of the relevant evidence of record was accomplished.  The clinician opined that there was no clear evidence that the Veteran warrants a diagnosis of PTSD and it is less likely than not that the Veteran's mental health symptoms in 1999 were related to service.  The clinician indicated that the nexus of the Veteran's mental health symptoms was difficult to ascertain.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the appellant is entitled to service connection for the cause of the Veteran's death.


 The Board finds that the evidence includes competent evidence showing a relationship between the Veteran's cause of death and his period of active service. This is so because numerous mental health clinicians, both VA and private, opined that the Veteran had a diagnosis of PTSD which was related to his active duty service.  The clinicians provided detailed rationales to support those opinions.  The August 2015 VA clinician specifically found that the Veteran's death by suicide was due to PTSD which was incurred in service.  The VA clinician provided a thorough rationale and cited to relevant evidence to support the opinion.  The Board acknowledges the March 2016 VA opinion which indicates that the Veteran did not have a mental health disorder related to service.  However, the Board finds the August 2015 VA opinion to be more probative as to this issue.  As noted, the August 2015 VA clinicians reviewed the records, cited to relevant lay and medical evidence, and found that it is as likely as not that the Veteran had PTSD related to service and that the Veteran's suicide was due to his PTSD.  Because of the depth of the opinion report and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the appellant's claim.  Owens v. Brown, 7 Vet. App. 429 (1995).  Therefore, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


